MEMORANDUM**
Robert William Robles appeals the district court’s order denying his 28 U.S.C. § 2254 habeas corpus petition. We have jurisdiction under 28 U.S.C. § 2253(a), and we affirm.
Robles contends that his sentence of 25 years to life under California’s “three-strikes” law for petty theft with a prior, in violation of California Penal Code § 666, constitutes cruel and unusual punishment in violation of the Eighth Amendment. We cannot say, however, that the California Court of Appeal’s decision, which concluded that Robles’ sentence was not grossly disproportionate under Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983), was objectively unreasonable. See Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1175, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years to life sentences for petty theft was not contrary to or an unreasonable application of clearly established federal law); see also Ewing v. California, — U.S. -, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (noting the broad discretion of state legislatures to set punishments for crimes and holding that three-strikes sentence of 25 years to life for grand theft was not grossly disproportionate). The district court therefore properly denied Robles’ petition. See Andrade, 123 S.Ct. at 1174.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.